- This is converted by Appatura JOHN HANCOCK FUNDS II 601 Congress Street Boston, MA 02210 April 27, 2017 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: John Hancock Funds II (the “Trust”) File Nos. 333-126293; 811-21779 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing pursuant to Rule 497 under the Securities Act of 1933, as amended, are exhibits containing interactive data format risk/return summary information for the Funds listed in Appendix A. The interactive data files included as exhibits to this filing relate to the prospectus supplement filed with the Securities and Exchange Commission on April 10, 2017 on behalf of these Funds pursuant to Rule 497(e) (Accession No. 0001133228-17-002187), each of which is incorporated by reference into this Rule 497 Document. If you have any questions or comments, please call me at (617) 663-4311. Sincerely, /s/ Thomas Dee Thomas Dee Assistant Secretary Appendix A Blue Chip Growth Fund Equity Income Fund Natural Resources Fund New Opportunities Fund Spectrum Income Fund International Small Company Fund Small Cap Value Fund Strategic Income Opportunities Fund Multi-Index Lifestyle Aggressive Portfolio Multi-Index Lifestyle Balanced Portfolio Multi-Index Lifestyle Conservative Portfolio Multi-Index Lifestyle Growth Portfolio Multi-Index Lifestyle Moderate Portfolio Multimanager 2010 Lifetime Portfolio Multimanager 2015 Lifetime Portfolio Multimanager 2020 Lifetime Portfolio Multimanager 2025 Lifetime Portfolio Multimanager 2030 Lifetime Portfolio Multimanager 2035 Lifetime Portfolio Multimanager 2040 Lifetime Portfolio Multimanager 2045 Lifetime Portfolio Multimanager 2050 Lifetime Portfolio Multimanager 2055 Lifetime Portfolio Multimanager 2060 Lifetime Portfolio Multimanager Lifestyle Aggressive Portfolio Multimanager Lifestyle Balanced Portfolio Multimanager Lifestyle Conservative Portfolio Multimanager Lifestyle Growth Portfolio Multimanager Lifestyle Moderate Portfolio Emerging Markets Fund Floating Rate Income Fund Alternative Asset Allocation Fund Technical Opportunities Fund Global Income Fund Short Duration Credit Opportunities Fund Emerging Markets Debt Fund Absolute Return Currency Fund Fundamental All Cap Core Fund Fundamental Large Cap Core Fund Fundamental Large Cap Value Fund Diversified Strategies Fund Redwood Fund Global Absolute Return Strategies Fund Fundamental Global Franchise Fund Asia Pacific Total Return Bond Fund Global Equity Fund Income Allocation Fund Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
